Affirmed and Opinion filed January 23, 2003








Affirmed and Opinion filed January 23, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00651-CR
NO. 14-02-00652-CR
____________
 
HENRY JILES, III, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 209th District Court
Harris County, Texas
Trial
Court Cause Nos. 899,191 & 901,732
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to two aggravated robbery
offenses, without an agreed recommendation as to punishment.  After a presentence
investigation report, on May 31, 2002, the trial court sentenced appellant to
confinement for twenty years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed briefs in which he concludes the
appeals are wholly frivolous and without merit. 
The briefs meet the requirements of Anders v. California, 386 U.S.
738, 87 S.Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
Copies of counsel=s briefs were delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the records and counsel=s briefs and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the records.  A discussion of the briefs would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed January 23, 2003.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R.
App. P. 47.2(b).